Citation Nr: 1700861	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-40 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for residuals of a right hand injury.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a colon disability.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

Five of the six issues listed on the title page of this decision initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in April 2014.  The Board remanded those issues. 

In March 2014, the Veteran submitted a timely substantive appeal for service connection for a colon disability.  He requested a hearing before the Board at a local VA office (Travel Board hearing), but withdrew that hearing request, in writing, in February 2016.  The Veteran was notified, in March 2016, that the claim for service connection for a colon disability had been certified to the Board, and was being transferred to the Board for appellate review.  The claim for service connection for a colon disability is properly before the Board for appellate review.  

A "Report of General Information" dated in April 2016 reflects that a VA employee called the Veteran and asked him if he wanted to testify before the Board during Travel Board hearing then being conducted, as there was a vacancy in the schedule.  It appears that the VA employee was unaware that the Veteran's request for a Travel Board hearing had been withdrawn by the Veteran.  The Veteran responded that he was unable to travel "at this time" but would "accept" a videoconference hearing.  The report of the telephone conversation does not identify a claim at issue.  The RO did not have jurisdiction over the appealed claim for which the hearing request had been withdrawn (colon disability), and there was no other claim for which a hearing had been requested.  Since the Veteran stated he was unable to travel "at this time," the Board does not interpret the April 2016 contact by the RO as a request by the Veteran for a hearing before the Board by videoconference regarding any claim already certified to the Board.  

The claims for service connection for prostate cancer, to include as due to exposure to herbicides or other hazardous materials, and for diabetes mellitus, to include as due to exposure to herbicides or other hazardous materials, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's claims file is wholly electronic, with electronic records on Virtual VA and the Veterans Benefits Management System paperless claims processing system.


FINDINGS OF FACT

1.  The medical evidence establishes that there is no current residual of an August 1969 injury to the second finger, right hand.

2.  The medical evidence establishes that there is no link between a 1969 injury to the Veteran's right hand and arthritis of the right hand, wrist, or shoulder diagnosed in 2009.

3.  There is no medical diagnosis of a colon disability, even though laboratory examination of fecal material in 2008 disclosed occult blood. 


CONCLUSION OF LAW

The criteria for service connection for residuals of an injury to the right hand, or for right wrist, right shoulder, or a colon disability, are not met, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has residuals of a right hand injury, and that right wrist and shoulder disability were caused by that in-service injury.  

Duties to notify and assist

Letter issued in November 2009, March 2010, and October 2012, when considered together, advised the Veteran of the criteria for service connection for each claim addressed in this decision, and of the types of evidence which might assist the Veteran to substantiate each of the claims addressed in this appeal.  Neither the Veteran nor his representative has alleged prejudice with respect to notice as to any claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No notice deficiency appears in the record.  

The Veteran's service treatment records are associated with the claims file.  VA examinations relevant to this appeal were conducted in September 2013 and August 2015.  VA and private treatment records are associated with the claims file.  The Veteran has stated that there are no other relevant clinical records.  

No additional evidence which might be relevant to substantiate the claims addressed in this decision has been identified.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Claims for service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as arthritis and diabetes.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diagnoses recognized as chronic are among the disabilities claimed in this case, and this theory of service connection is discussed below.

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310.  The Veteran does not contend that any claimed disability addressed in this appeal is secondary to or aggravated by a service-connected disability.  Further discussion of this theory of service connection is not required.  

1.  Claims for service connection for right hand, shoulder, and wrist disability

The Veteran's service treatment records indicate that he was treated for a laceration to a finger that was caught in a drive shaft in August 1969.  A request for radiologic examination that same day indicates that the right hand, 2nd finger, was to be examined.  The x-ray was interpreted as negative for a fracture.  No further treatment of the right upper extremity, to include a finger, the right hand, right wrist, right elbow, or right shoulder, is noted during the remainder of the Veteran's service.  

The Veteran's upper extremities were described as normal on the January 1970 separation examination, and the Veteran denied a trick shoulder or other joint complaint on the history he completed at separation.

No VA records prior to 2008 were located, and no private records prior to 2008 were identified by the Veteran.  No post-service clinical records prior to 2008 have been associated with the claims file.  

VA clinical records dated in February 2008 reflect that the Veteran sought evaluation for a respiratory illness.  He also complained of bilateral knee pain.  He did not report shoulder pain or past treatment for any disorder of the right upper extremity.

Private clinical records dated in 2008 reflect that the Veteran's prostate was diagnosed following a biopsy performed in April 2008.  Radiologic examinations conducted in January 2009 for the purpose of determining appropriate treatment of prostate cancer disclosed that the Veteran had degenerative joint disease in the spine, shoulders, knees, and right ankle.  The treating provider noted that the Veteran had "migratory" aches and pains of arthritis.  The provider did not assign a specific diagnosis of any right upper extremity joint disorder, and did not report that the Veteran provided a history of treatment of the right upper extremity.

VA and private clinical records from 2008 through 2016 fail to disclose any diagnosis or treatment of residuals of an injury to the right 2nd finger or the right hand.  
Private treatment records reflect that, in January 2010, the Veteran complained of right shoulder and right wrist pain.  He reported that he first injured his right arm when he had a laceration in 1969 while in service.  The examiner reported that the Veteran was "now experiencing pain in his shoulder and pain in his dorsal ulnar aspect of the wrist."  The examiner noted that the Veteran was employed as a supply technician.  The examiner assigned diagnoses of right wrist sprain, rotator cuff tendinitis (rule out rotator cuff tear), shoulder impingement syndrome, and localized osteoarthritis.  The examiner did not provide an opinion as to etiology or onset of these diagnoses.  

The examiner who conducted August 2015 VA examination noted that there was no evidence of treatment of any complaint about the right upper extremity until at least 10 years after the Veteran's service discharge.  The examiner opined that, given the lack of continuity of symptoms, it was less than likely that the Veteran had a current right upper extremity residual or disability related to service.

A September 2015 CT (computed tomography) examination of the wrist and hand revealed that the bones of the right hand were intact, without evidence of fracture, dislocation, or osseous mass or lesion.  Degenerative changes and narrowing is noted between the bases of the fourth and fifth metacarpals.  The CT examination revealed a degenerative cyst in the lunate bone.  

The records reflect that the Veteran was employed following his service separation in such capacities as contract maintenance specialist, driver, or supply technician at a military base.  

The service treatment records and 1970 separation examination are consistent with the unfavorable conclusion of the VA medical examiner that Veteran did not have chronic symptoms of a right hand or upper extremity injury in service.  

The comparison of the 2008 VA and private clinical records with the January 2010 complaint of right shoulder pain reflects that the complaints noted in 2010 were not clinically noted and were not reported by the Veteran prior to 2010.  This evidence is entirely consistent with the unfavorable conclusion of the VA medical examiner that there was no continuity of symptoms of an injury to the right upper extremity for many years after the Veteran's service discharge.  

The evidence that the Veteran's post-service employment included work for a maintenance contractor, as a driver, and as a supply technician is adverse to a finding that the Veteran had chronic right upper extremity complaints during the period from his 1970 discharge until he sought treatment for right shoulder pain in January 2010.  

The service treatment records, 1970 separation examination, 2008 through 2010 VA and private clinical records, and the opinion of the examiner who provided a 2015 VA medical opinion are all unfavorable to the claim that there were residuals of a 1969 injury to the right 2nd finger or that such injury resulted in later right hand, wrist, or shoulder disability.  The Veteran's lay report of chronic pain during the pendency of this appeal is far less persuasive than the competent medical evidence of record, which is uniformly unfavorable.

The preponderance of the evidence is against the claims for residuals of an injury to the right 2nd finger or hand and against the claim for service connection for right wrist or shoulder disability.  The claims must be denied.  

2.  Claim for service connection for colon cancer

The Veteran contends that he has a colon disability related to his service, because blood was found in his stool while in service.  The Veteran reports that he was advised to drink [something, described by the Veteran as bottle oil]. He was advised that this would stop the bleeding. The Veteran states that he continued to have blood in his stool and that this symptom continued after service, and until his colon cancer was diagnosed, and still continues.  

A March 1969 service medical record reflects that the Veteran reported blood in his stool.  The Veteran also 

Private treatment records dated in 2008 reflect that the Veteran was advised to undergo a coloscopy as part of the evaluation of the appropriate treatment for diagnosed prostate cancer.  The Veteran's primary care VA physician noted in June 2008 that the Veteran had not yet followed up on the recommendation to have a coloscopy.  In September 2008, the VA provider advised the Veteran's primary private provider that, since the Veteran has a "positive Hemoccult," the Veteran should undergo colonoscopy before starting radiation therapy, but the Veteran "declines colonoscopy through the VA system."  The VA provider requested that the private provider facilitate referral to a local gastroenterologist.  

The clinical records thereafter reflect that the Veteran did undergo coloscopy in 2009, and thereafter treatment of the diagnosed prostate cancer was initiated.  

Private clinical records dated in 2010 which reflect that the Veteran required surgical treatment of a cardiovascular disability disclose no diagnosis of a colon disability.  

The report of a September 2013 VA examination of the intestinal tract reveals that the Veteran reported that he occasional noted blood on the toilet paper after a bowel movement.  The Veteran reported that he was told that his colon was normal after a coloscopy was conducted in 2009.  The Veteran reported that he was unsure if there was any formal diagnosis of a colon condition.  The examiner noted that the Veteran had not weight loss or anemia.  The examiner noted that there was no record of diagnosis or treatment of a colon disability.  The examiner concluded that there was no diagnosis of a colon disability as there was no pathology to support a diagnosis.

VA treatment records in 2014 through July 2016 disclose no diagnosis of a colon disability.  The Veteran was advised to consider bariatric surgery because of the health risks of his morbid obesity.  The Veteran declined surgical intervention.  

The clinical records reflect that the Veteran underwent thorough evaluation of his gastrointestinal tract, including through diagnostic radiology of the GI tract and colonoscopy.  Other than the non-specific finding of occult blood in fecal matter, no abnormality of the GI tract or colon has been identified.  

The laws authorizing Veterans' benefits provide benefits only where there is current disability, as identified by a medical diagnosis.  In the absence of medical evidence of current findings of some disability due to occult blood in the Veteran's fecal matter, such as a need for treatment or other action based on the finding, the laboratory finding is not defined as a disability for which service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The preponderance of the medical evidence establishes that the Veteran does not have a medical diagnosis of a current colon disability.  The Board acknowledges that laboratory findings have required further evaluation in the past, but the need for evaluation does not, in and of itself, meet the definition of a disability for purposes of VA benefits.  The appeal for service connection for a colon disability must be denied.


ORDER

The appeal for service connection for residuals of a right finger or hand injury is denied.  

The appeal for service connection for a right wrist or right shoulder disability is denied.

The appeal for service connection for a colon disability is denied.


REMAND

The Veteran has claimed entitlement to service connection for prostate cancer and diabetes mellitus, asserting that he was exposed to Agent Orange while stationed in Okinawa, Japan, where his duties included stripping and repairing vehicles that had been in Vietnam.  However, his claim is, in essence, not limited to a contention that exposure to herbicides caused his current prostate cancer and diabetes mellitus.  In essence, the Veteran contends that prostate cancer and diabetes mellitus are due to something hazardous he was exposed to during his service, especially while he was stationed in Okinawa.  The Board finds that Remand for a more complete review of this claim is required.

The development so far has established that there is no record that herbicides were used or stored on Okinawa.  VA is not authorized to concede that the Veteran was exposed to herbicides.  However, the Veteran is not precluded from showing actual exposure.  Further development based on the newspaper articles he provided should be afforded.  

Additionally, the broader question of whether in-service exposure to environmental hazards that might cause either prostate cancer or diabetes mellitus has not been considered.  It is the Board's opinion that this aspect of the claims should be developed before final appellate review is conducted.

Accordingly, the case is REMANDED for the following action:

1.  Request a search for more complete personnel records for the Veteran, to include performance reviews and the like.  If no additional records describing the Veteran's actual duties can be located, ask the service department to provide a job description for the Veteran's military occupational specialty and any available information about the materials used by individuals in that MOS during the relevant time period.  

2.  Afford the Veteran an opportunity to provide a more specific description of his MOS in service and materials used in that MOS. 

3.  Afford the Veteran an opportunity to provide any additional available evidence about environmental contaminants in Okinawa, specifically in the Machinato and Machinato (MACH) dispensary area, during the relevant period.  

4.  Afford the Veteran an opportunity to provide a more detailed post-service work history, including identification of dates/years when worked for a maintenance contractor at a military base, as a civilian employee at a military base, including as a driver (see May 2009 Patient Report in private clinical records received in October 2009), or as a supply technician.  

5.  When the evidence as to in-service and post-service environmental/occupational exposures to hazardous materials has been developed, request review of the claims file by a specialist in occupational medicine.  The reviewer should be asked to provide an opinion, with rationale, as to whether it is at least as likely as not (50 percent likelihood or more) that prostate cancer or diabetes mellitus diagnosed in 2008 and later were incurred or aggravated during or etiologically related to the Veteran's service or any incident therein, to include exposures to hazardous materials.  The reviewer should identify the objective facts known about the Veteran's in-service and post-service exposures and the medical/scientific knowledge regarding the results of identified occupational exposures.

6.  The RO should readjudicate the claims for service connection.  If any determination remains unfavorable to the Veteran, the RO should furnish the Veteran and his representative a supplemental statement of the case, and provide an opportunity for the Veteran and his representative to respond before the case is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


